      Case: 1:18-cv-02861 Document #: 91 Filed: 03/20/19 Page 1 of 3 PageID #:1067



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. KWAME RAOUL, Attorney General     )
of the State of Illinois,                 )                  No. 1:18-cv-2861
                                          )
             Plaintiff,                   )                  Judge Andrea R. Wood
                                          )
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

                                   NOTICE OF MOTION

To:      Suburban Express, Inc.
         Allerton Charter Coach, Inc.
         Dennis Toeppen
         P.O. Box 17221
         Urbana, IL 61803
         NDIL@net66.net

      Please take notice that on Tuesday, March 26, 2019, at 9:00 A.M., we shall
appear before the Honorable Andrea R. Wood, or any other judge sitting in her stead,
in Room 1925 of the Everett McKinley Dirksen United States Courthouse located at
219 S. Dearborn St., Chicago, IL 60604, to present its previously-filed Motion for
Entry of Default and Setting of Hearing Date for Prove-Up of Default
Judgment (Dkt. #73), a copy of which has been previously served upon you via the
Court’s CM/ECF system.1




1Settlement discussions between the parties have broken down, and the State intends to present its
previously-filed motion (Dkt. #73) on the above-mentioned date.

                                                1
   Case: 1:18-cv-02861 Document #: 91 Filed: 03/20/19 Page 2 of 3 PageID #:1068



Date: March 20, 2019                 Respectfully submitted,

                                     KWAME RAOUL
                                     Attorney General of the State of Illinois

                                     By: /s/ Matthew V. Chimienti

                                     Jeanne Witherspoon
                                     Matthew V. Chimienti
                                     Alison V. Hill
                                     Jeff VanDam
                                     Thomas J. Verticchio
                                     Assistant Attorneys General
                                     Civil Rights & Special Litigation Bureaus
                                     OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                     100 W. Randolph St., 11th Floor
                                     Chicago, IL 60601
                                     Tel.: (312) 814-1188
                                     jwitherspoon@atg.state.il.us
                                     mchimienti@atg.state.il.us
                                     ahill@atg.state.il.us
                                     jvandam@atg.state.il.us
                                     tverticchio@atg.state.il.us




                                        2
   Case: 1:18-cv-02861 Document #: 91 Filed: 03/20/19 Page 3 of 3 PageID #:1069



                         CERTIFICATE OF SERVICE

I, Matthew V. Chimienti, an attorney, certify that on March 20, 2019 I caused the
foregoing Notice of Motion to be electronically filed via the Court’s CM/ECF system
and thereby served on all counsel and pro se litigants of record.

                                            /s/ Matthew V. Chimienti
                                            Assistant Attorney General




                                        3
